DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/842,039 filed on 11/29/21 with effective filing date 9/29/2016. Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/21 has been entered.
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2, 5-6, 11-12, & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2014/0132742 A1 in view of Pasquier et al. US 2014/0293018 A1 and Varekamp et al. US 2018/0295340 A1. 
Per claims 1 & 11, Liu et al. discloses an apparatus comprising: a processor and non-transitory machine-readable medium storing program code, which when executed by the processor, causes the (para: 17-18, e.g. reception module 101 in fig. 1, can generate depth map i.e. disparity map for left and right views; the display device information represents the basic information related to the three-dimensional stereo display device 10, such as a display range W, a display disparity P, a resolution R and a relative distance Z between the user and a three-dimensional stereo imaging display position); and performing view synthesis to render the view using the transformed depth map (para: 21-22, e.g. 3D stereo display). 
Liu et al. fails to explicitly disclose calculating depth clamping thresholds including a minimum depth value and a maximum depth value; transforming the depth map in accordance with the minimum depth value and maximum depth value.
Pasquier et al. however in the same field of endeavor teaches calculating depth clamping thresholds including a minimum depth value and a maximum depth value (para: 44-45, e.g. the input image is represented by two arrays of data or "maps": a texture map and a depth map, where processor calculates potential depth value based on associating function would associate to current pixel for the input image); transforming the depth map in accordance with the minimum depth value and maximum depth value (para: 54 & 57, e.g. depth map comprise only integer values and that the formula for determining the potential depth value), wherein the transformation comprises, 
Therefore, in view of disclosures by Pasquier et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Liu et al., and Pasquier et al. in order to display stereoscopy image by user's left and right eyes which can view different views for obtaining impression of depth by stereoscopy.  
Liu et al. in view of Pasquier et al. fails to explicitly disclose setting one or more depth values that are lower than the minimum depth value to the minimum depth value and setting one or more depth values that are higher than the maximum depth value to the maximum depth value (para: 87, e.g. the depth model may simply be a constant depth model, i.e. the model may be a single depth value model; such a model may be adapted based on the input depth values of the associated depth map for the first pixels; the model may be applied by setting the depth values of the pixels belonging to the contour to the single model depth value; the depth model may be adapted to reflect an extreme depth value (minimum or maximum)).
Varekamp et al. however in the same field of endeavor teaches setting one or more depth values that are lower than the minimum depth value to the minimum depth value and setting one or more depth values that are higher than the maximum depth value to the maximum depth value.
Therefore, in view of disclosures by Varekamp et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Liu et al., Pasquier et al. and Varekamp et al. in order to provides more realistic depth transitions while maintaining low complexity and reducing noise/artifacts. 
 Per claims 2 & 12, Liu et al. further teaches the apparatus of claim 1, wherein the apparatus is caused to further perform: identifying the view of the user's eye by tracking a current orientation of the user's eye (para: 16, e.g. the detection module 100 is an imaging detection module, such as a camera module, to detect an observation distance V between a user (not shown in the figure) and the three-dimensional stereo display device 10, and a two-eyes distance D is detected by the detection module 100).
Per claims 5 & 15, Liu et al. further teaches the apparatus of claim 1, wherein the depth map is generated using epipolar correspondence, dense optical flow, and/or graph cuts (para: 18, e.g. the reception module 104 further utilizes a stereo matching technology to retrieve a dense disparity map signal S_DM of the original display signal S_IN).
Per claims 6 & 16, Pasquier et al. further teaches the apparatus of claim 1, wherein the depth map is generated relative to a color channel mapped to the view (para: 43, e.g. Image 30 corresponds to the texture map of the input image; texture map storing the value of the colour (or texture) of each pixel in the image, and a depth map storing the depth value of each pixel in the image).

7.	Claims 9-10 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2014/0132742 A1 in view of Pasquier et al. US 2014/0293018 A1, Varekamp et al. US 2018/0295340 A1 and YU et al. WO 2009/091563 (IDS). 
Per claims 9 & 19, it is noted that Liu et al. in view of Pasquier et al. fails to explicitly disclose a geometry-based rendering pipeline of a graphics processing unit.
YU et al. however in the same field of endeavor teaches the apparatus of claim 1, wherein rendering the view further comprises employing a geometry-based rendering pipeline of a graphics processing unit (page 3, line 5-10, e.g. rendering for view synthesis).
Therefore, in view of disclosures by YU et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Liu et al., Pasquier et al., Varekamp et al. and YU et al. in order to reliably preform depth-image based rendering process. 
Per claims 10 & 20, YU et al. further teaches the apparatus of claim 1, wherein rendering the view further comprises employing a stereo rendered image-based rendering pipeline of a graphics processing unit (page 3, line 5-10, e.g. rendering for view synthesis).

Allowable Subject Matter
8.	Claims 3-4, 7-8, 13-14 & 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 & 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LIU US 20120013603 A1, e.g. obtaining an original depth map and a depth related parameter and storing the original depth map and the depth related parameter into a storage medium.
Zhang et al. US 2015/0350623 A1, e.g.  a method and apparatus for encoding and decoding depth lookup table (DLT) using a constrained table value range are disclosed.
Ratcliff et al. US 9,182,817 B2, e.g. identify an instance of a statistically significant difference in a region of interest between the first ROI data and the second ROI data for at least one frame of the visual content indicative of an instance of viewing fatigue of the second viewer. 
                                                                                                                                                                                
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485